Case: 14-3146    Document: 11     Page: 1   Filed: 08/29/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             ROBERT MICHAEL MILLER,
                    Petitioner,

                             v.

 FEDERAL DEPOSIT INSURANCE CORPORATION,
                 Respondent.
            ______________________

                        2014-3146
                  ______________________

    Petitions for review of the Merit Systems Protection
 Board in No. SF-3330-12-0711-I-1.
                  ______________________

                      ON MOTION
                  ______________________
                        ORDER
     Robert Michael Miller moves to file electronically in
 this case. Miller also moves without opposition for an
 extension of time, until September 24, 2014, to file an
 informal brief, or until November 3, 2014, to file a formal
 brief.
     The Administrative Order relating to electronic filing
 in this court states that a pro se party must file docu-
 ments in paper form. Administrative Order Regarding
 Electronic Case Filing ECF-8(A). In accordance with the
Case: 14-3146         Document: 11   Page: 2     Filed: 08/29/2014



 2                                   MILLER   v. FDIC



 Administrative Order, however, Miller may attempt to
 agree in writing with counsel for the government to
 electronic service between himself and FDIC. Even if the
 parties reach such an agreement, however, Miller must
 still file documents with this court in paper form.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to electronically file is denied.
       (2) The motion for extension of time is granted.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s30